In the Supreme Court of Georgia



                               Decided: January 19, 2022



 S22Y0331. IN THE MATTER OF JUSTIN GREY WOODWARD.

     PER CURIAM.

     This disciplinary matter is before the Court on the petition for

voluntary discipline filed by Respondent Justin Grey Woodward

(State Bar No. 529774) before the issuance of a formal complaint.

See Bar Rule 4-227 (b). Woodward seeks the imposition of discipline

for conduct involving three separate matters, and he requests a

State Disciplinary Review Board reprimand or a public reprimand.

The State Bar has responded, indicating that it does not oppose

Woodward’s petition. We agree to accept the petition and impose a

public reprimand.

     With regard to State Disciplinary Board (“SDB”) Docket No.

7421, Woodward, who has been licensed to practice law in Georgia

since 2007, admits that a couple hired him in September 2014 to
represent them in a dispute with their general contractor, who had

placed a lien on their home; that the couple paid him for the

representation; that he filed a lawsuit on their behalf on July 20,

2015; that he failed to “timely or adequately” respond to the clients’

requests for information and updates on their case; and that he

failed to “adequately consult with [them] about the case and how to

accomplish the objectives for which they retained [him].” According

to Woodward, the case was tried in April 2018, and a judgment was

entered against his clients for approximately $51,000 plus interest

and costs. After the trial, the clients contacted Woodward several

times to discuss how best to proceed, but Woodward admits that he

failed to “timely and adequately respond” to their requests.

     With regard to SDB Docket Nos. 7422 and 7423, Woodward

admits that, at all relevant times, he maintained an IOLTA trust

account; that on July 23, 2018, when implementing a one-time

transfer of $500 in earned fees from that account into his operating

account, he “inadvertently set the transfer to be a recurring weekly

transfer”; that the following week, the inadvertent recurring

                                  2
transfer caused an overdraft in his trust account; and that he later

deposited money to resolve the overdraft. The following year, in

April 2019, a check was presented for payment against his trust

account, but the account balance was insufficient to cover the check.

With regard to the 2019 incident, Woodward asserts that he

“believed that [a] PayPal transaction payment from the client had

already processed,” whereas the “PayPal transaction did not process

until after the check was presented.” Woodward once again

deposited funds into the trust account to resolve the overdraft.

      Based on those facts, Woodward admits that, in SDB Docket

No. 7421, he violated Rules 1.2 (a) and 1.4 of the Georgia Rules of

Professional Conduct.1 He explains that, during his representation

of those clients, he was “called away for military obligations,” which



      1  Rule 1.2 (a) provides, in relevant part, that “a lawyer shall abide by a
client’s decisions concerning the scope and objectives of representation and, as
required by Rule 1.4, shall consult with the client as to the means by which
they are to be pursued.”
       Rule 1.4 provides, in relevant part, that “a lawyer shall . . . reasonably
consult with the client about the means by which the client’s objectives are to
be accomplished”; “keep the client reasonably informed about the status of the
matter”; and “promptly comply with reasonable requests for information.”

                                       3
caused some delays in the trial. Nevertheless, he admits that his

communication with his clients “should have been more frequent

and thorough,” and he asserts that, in an effort to rectify any harm

he caused, he has refunded to the clients half of the attorney fees

they paid to him, less the costs for filing and serving process in the

case.

        With regard to SDB Docket Nos. 7422 and 7423, Woodward

admits that he violated Rules 1.15 (I) (a) and 1.15 (II) (b).2 He

explains that both of these transactions involved “payment systems


        Rule 1.15 (I) (a) provides, in relevant part, that “[a] lawyer shall hold
        2

funds or other property of clients or third persons that are in a lawyer’s
possession in connection with a representation separate from the lawyer’s own
funds or other property.”
      Rule 1.15 (II) (b) provides:
      No personal funds shall ever be deposited in a lawyer’s trust
      account, except that unearned attorney’s fees may be so held until
      the same are earned. Sufficient personal funds of the lawyer may
      be kept in the trust account to cover maintenance fees such as
      service charges on the account. Records on such trust accounts
      shall be so kept and maintained as to reflect at all times the exact
      balance held for each client or third person. No funds shall be
      withdrawn from such trust accounts for the personal use of the
      lawyer maintaining the account except earned lawyer’s fees
      debited against the account of a specific client and recorded as
      such.




                                       4
[that he] was not as competent in as [he] should have been”; that he

“immediately” sought to rectify the overdrafts in his trust account;

and that he has instituted new procedures to ensure more reliability

in those types of transactions. Woodward also states that, in 2019,

he was assisting with the care of his father, who was hospitalized

for several months in Florida and Puerto Rico, and while those

circumstances did not excuse his actions, “they did take away from

[his] attentiveness during that period.”

     Woodward acknowledges that the maximum penalty for a

single violation of Rules 1.2, 1.15 (I) (a), and 1.15 (II) (b) is

disbarment.3       Citing   Standard       9.32   of   the   American     Bar

Association’s Standards for Imposing Lawyer Sanctions (“ABA

Standards”), however, Woodward asserts in mitigation that he

lacked a selfish or dishonest motive, is remorseful, and has no prior

disciplinary record in Georgia. See In the Matter of Morse, 266 Ga.

652, 653 (470 SE2d 232) (1996) (stating that this Court looks to the




     3   The maximum penalty for a violation of Rule 1.4 is a public reprimand.

                                       5
ABA       Standards    for   guidance      in   determining       appropriate

disciplinary sanction). At the same time, Woodward admits that, on

April 11, 2019, he received a “Public Censure from the Board of

Professional Responsibility of the Tennessee Supreme Court for

violations of Rule l.7 (a) (2)”4 and that the discipline imposed by

Tennessee may be considered in aggravation of discipline to be

imposed in this proceeding. See Bar Rule 9.4 (b) (6). Finally,

Woodward generally asserts that he is currently deployed abroad as

part of his military service; that he has “proudly served” in the Army

for 23 years; that he “overwhelmingly” has been able to “manage the



      4 Woodward does not provide a record of his disciplinary proceedings in
Tennessee. Rule 1.7 (a) (2) of the Tennessee Rules of Professional Conduct
provides, in relevant part:
      [A] lawyer shall not represent a client if the representation
      involves a concurrent conflict of interest. A concurrent conflict of
      interest exists if . . . there is a significant risk that the
      representation of one or more clients will be materially limited by
      the lawyer’s responsibilities to another client, a former client or a
      third person or by a personal interest of the lawyer.
The analogous rule in Georgia is Rule 1.7 (a), which provides, in relevant part:
      A lawyer shall not represent or continue to represent a client if
      there is a significant risk that the lawyer’s own interests or the
      lawyer’s duties to another client, a former client, or a third person
      will materially and adversely affect the representation of the client
      ....

                                       6
demands of the military with [his] law practice”; that he

understands the “seriousness of this situation”; and that he will

“take steps to improve [his] ability to meet the demands of both the

military and the legal profession.”5

     In its response, the State Bar does not dispute Woodward’s

recitation of the facts and agrees that a reprimand is generally

appropriate where, as here, a lawyer is “negligent and does not act

with reasonable diligence in representing a client.” ABA Standard

4.43. The Bar argues that the relevant mitigating factors in this case

are Woodward’s lack of a dishonest or selfish motive, his “[p]ersonal

or emotional problems,” his timely and good-faith effort to make

restitution or rectify the consequences of the misconduct, his

cooperative attitude toward the disciplinary proceedings, and his

remorse. See ABA Standard 9.32 (b), (c), (d), (e), and (l). The Bar

identifies the following factors in aggravation of discipline:


     5 In this regard, we note that although Woodward has represented that
he has instituted new procedures to ensure that his trust account is managed
appropriately, we encourage Woodward to seek additional education or
instruction to ensure that he manages such accounts consistent with the
Georgia Rules of Professional Conduct.

                                     7
Woodward’s prior disciplinary offense (the “Public Censure” in

Tennessee), the fact that he committed multiple offenses, and his

substantial experience in the practice of law. See ABA Standard 9.22

(a), (d), and (i).

      We have reviewed the record in this case, and we agree to

accept Woodward’s petition for voluntary discipline. Our conclusion

likely would have been different if there was any evidence of

additional violations or misconduct on Woodward’s part, but given

the specific circumstances of this case, we believe that a public

reprimand is an adequate discipline to impose. See In the Matter of

Davis, 306 Ga. 381 (830 SE2d 734) (2019) (public reprimand for

violations of Rules 4.1, 8.4, and 1.15); In the Matter of Brown, 297

Ga. 865 (778 SE2d 790) (2015) (public reprimand with conditions for

violations of Rules 1.3, 1.4, and 1.15); In the Matter of Howard, 292

Ga. 413 (738 SE2d 89) (2013) (public reprimand for lawyer’s

“technical” violations of Rule 1.15 (II), where no harm was done to

clients). Accordingly, we hereby order that Woodward receive a



                                 8
public reprimand in accordance with Bar Rules 4-102 (b) (3) and 4-

220 (c).

      Petition for voluntary discipline accepted. Public reprimand.
All the Justices concur.




                                9